86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Felix ORIAKHI, Plaintiff-Appellant,v.WARDEN BALTIMORE CITY JAIL;  Bryant West;  Leslie Yaithes;Thomas Wyatt;  Us Marshals;  Douglas Bialese;  AnthonyCannavale;  U.S. Drug Enforcement Agency;  Robert Dowdy,a/k/a Rob;  Vincent Newby, a/k/a Abu, Defendants-Appellees.
No. 95-7683.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 30, 1995.Decided:  May 21, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Benson E. Legg, District Judge.  (CA-95-2462-L)
Felix Oriakhi, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WILKINSON, Chief Judge, and HALL and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Oriakhi v. Warden Baltimore City Jail, No. CA-95-2462-L (D.Md. Oct. 2, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED